Name: Commission Implementing Regulation (EU) 2017/1468 of 11 August 2017 amending Regulation (EU) No 354/2011 opening and providing for the management of tariff quotas of the Union for certain fish and fishery products originating in Bosnia and Herzegovina
 Type: Implementing Regulation
 Subject Matter: trade;  tariff policy;  European construction;  Europe;  international trade;  fisheries
 Date Published: nan

 12.8.2017 EN Official Journal of the European Union L 209/15 COMMISSION IMPLEMENTING REGULATION (EU) 2017/1468 of 11 August 2017 amending Regulation (EU) No 354/2011 opening and providing for the management of tariff quotas of the Union for certain fish and fishery products originating in Bosnia and Herzegovina THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 952/2013 of the European Parliament and of the Council of 9 October 2013 laying down the Union Customs Code (1), and in particular Article 58(1) thereof, Whereas: (1) By Decision (EU) 2017/75 (2) (the Decision), the Council authorised the signing, on behalf of the Union and its Member States, of the Protocol (the Protocol) to the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and Bosnia and Herzegovina, of the other part (the Agreement), to take account of the accession of the Republic of Croatia to the European Union. Pursuant to this Decision the Protocol was applied on a provisional basis, from 1 February 2017 (3). (2) In Article 3, the Protocol stipulates that Union concessions for certain fish and fishery products originating in Bosnia-Herzegovina are to be granted according to Annex II to the Protocol. Therefore, the tariff quota volumes for trout, carp and anchovies should be increased by 440, 10 and 20 tonnes accordingly. (3) The Union tariff quotas should be applied in full for the year 2017, as stipulated in Annex II to the Protocol. (4) The tariff quotas set out in Annex II to the Protocol should be managed by the Commission on the basis of the chronological order of dates of acceptance of customs declarations for release for free circulation in accordance with Commission Implementing Regulation (EU) 2015/2447 (4). (5) Commission Regulation (EU) No 354/2011 (5) should therefore be amended accordingly. (6) In order to ensure the quota system under the Protocol is applied and managed smoothly, this Regulation should apply from the same date as that of the provisional application of the Protocol. (7) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) No 354/2011 is amended as follows: (1) Article 2 is replaced by following: Article 2 The tariff quotas set out in the Annex shall be managed in accordance with Articles 49 to 54 of Commission Implementing Regulation (EU) 2015/2447 (*1). (*1) Commission Implementing Regulation (EU) 2015/2447 of 24 November 2015 laying down detailed rules for implementing certain provisions of Regulation (EU) No 952/2013 of the European Parliament and of the Council laying down the Union Customs Code (OJ L 343, 29.12.2015, p. 558).;" (2) the Annex is replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 1 February 2017. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 August 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 269, 10.10.2013, p. 1. (2) Council Decision (EU) 2017/75 of 21 November 2016 on the signing, on behalf of the Union and its Member States, and provisional application of the Protocol to the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and Bosnia and Herzegovina, of the other part, to take account of the accession of the Republic of Croatia to the European Union (OJ L 12, 17.1.2017, p. 1). (3) OJ L 12, 17.1.2017, p. 22. (4) Commission Implementing Regulation (EU) 2015/2447 of 24 November 2015 laying down detailed rules for implementing certain provisions of Regulation (EU) No 952/2013 of the European Parliament and of the Council laying down the Union Customs Code (OJ L 343, 29.12.2015, p. 558). (5) Commission Regulation (EU) No 354/2011 of 12 April 2011 opening and providing for the management of tariff quotas of the Union for certain fish and fishery products originating in Bosnia and Herzegovina (OJ L 98, 13.4.2011, p. 1). ANNEX ANNEX Notwithstanding the rules for the interpretation of the Combined Nomenclature, the wording for the description of the products shall be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of CN codes. Where ex CN codes are indicated, the preferential scheme shall be determined by application of the CN code and the corresponding description taken together. FISH AND FISHERY PRODUCTS Order No CN Code TARIC subdivisions Description Annual Tariff Quota volume (in tonnes net weight) Rate of quota duty 09.1594 0301 91 Trout (Salmo trutta, Oncorhynchus mykiss, Oncorhynchus clarki, Oncorhynchus aguabonita, Oncorhynchus gilae, Oncorhynchus apache and Oncorhynchus chrysogaster): live; fresh or chilled; frozen; dried, salted or in brine, smoked; fillets and other fish meat; flours, meals and pellets, fit for human consumption 500 Free 0302 11 0303 14 0304 42 0304 52 00 10 0304 82 0304 99 21 11 , 12 , 20 0305 10 00 10 0305 39 90 10 0305 43 00 0305 59 85 61 0305 69 80 61 09.1595 0301 93 00 Carp (Cyprinus spp., Carassius spp., Ctenopharyngodon idellus, Hypophthalmichthys spp., Cirrhinus spp., Mylopharyngodon piceus, Catla catla, Labeo spp., Osteochilus hasselti, Leptobarbus hoeveni, Megalobrama spp.): live; fresh or chilled; frozen; dried, salted or in brine, smoked; fillets and other fish meat; flours, meals and pellets, fit for human consumption 140 Free 0302 73 00 0303 25 00 0304 39 00 20 0304 51 00 10 0304 69 00 20 0304 93 90 10 0305 10 00 20 0305 31 00 10 0305 44 90 10 0305 52 00 10 0305 64 00 10 09.1596 0301 99 85 80 Sea bream (Dentex dentex and Pagellus spp.): live; fresh or chilled; frozen; dried, salted or in brine, smoked; fillets and other fish meat; flours, meals and pellets, fit for human consumption 30 Free 0302 85 10 0303 89 50 0304 49 90 60 0304 59 90 40 0304 89 90 30 0304 99 99 20 0305 10 00 30 0305 39 90 70 0305 49 80 40 0305 59 85 65 0305 69 80 65 09.1597 0301 99 85 22 European sea bass (Dicentrarchus labrax): live; fresh or chilled; frozen; dried, salted or in brine, smoked; fillets and other fish meat; flours, meals and pellets, fit for human consumption 30 Free 0302 84 10 0303 84 10 0304 49 90 70 0304 59 90 45 0304 89 90 40 0304 99 99 70 0305 10 00 40 0305 39 90 80 0305 49 80 50 0305 59 85 67 0305 69 80 67 09.1598 1604 13 11 Prepared or preserved sardines 50 6 % 1604 13 19 1604 20 50 10 , 19 09.1599 1604 16 00 Prepared or preserved anchovies 70 12,5 % 1604 20 40